HANFORD, District Judge.
For services in rescuing the bark Sir Robert Fernie from a situation of peril on the night of November 2-3, 1898, the owners and crew of the steam tug Fairfield have brought this suit to recover salvage. At the time of rendering the services the Fairfield was a new vessel, employed in a general to wing-business about Tacoma Harbor, and in all the waters of Puget Sound and the Straits of Juan de Fuea, having power sufficient to handle a ship of 3,000 tons in ordinary weather. Her value was about §12,-000; her usual complement of officers and men consisted of a captain, mate, engineer, fireman, one deck hand, and a boy;- and her average earnings were §50 per day. At the time of being called to assist the Sir Robert Fernie the engineer and deck hand were absent, but the engineer joined the vessel in the manner hereinafter related in time to relieve the fireman, who had been, during the night’s experiences, doing all the work in the engine room. The Bir Robert Fernie is a large, steel-hull, four-masted bark, nine years old at the time of the occurrence, and worth, as near as I can estimate her value, from §75,000 to §100,000. She was loaded with a cargo of 3,910 long tons of wheat, of the value of §96,000, and destined on a voyage around Cape Horn to some port in Great Britain. Being thus loaded, she was moored to a buoy in Tacoma Harbor, awaiting the completion of a new windlass to replace her old one, which had been taken out on account of being- damaged and unserviceable. Her steam winch was out of order, so that during the night in question she had no means of handling chain cables. Besides her lack of equipments for contending against the elements, she was not fully manned, only part of her usual complement of able seamen being on board, and ber officers seemed to have but little confidence in the loyalty of the men she did have. It is proved by statements afterwards made by her captain, and also hv the answer verified by Mm, that one of the most important acts of seamanship during the night was performed by the ship’s cook; and it is made a matter of record in the ship’s log, written by the first mate, and signed by the captain, three mates, and two able seamen, that in heaving the sounding line it parted, and about 70 fathoms of line was lost; and on examination of that part of the line which remained on the reel it was found that the line had been cut at the place where it parted, and also cut in other places, by some person, maliciously. There was considerable delay in some of tbe importan!: operations during the night, which the captain ascribed to the unwillingness of his men, and he expressed his belief that they had tried to run the ship ashore. The buoy to which the ship was moored was placed in the harbor for the accommodation of ships by the city government, and consisted of a raft, attached to a 5,509-pound anchor by 00 fathoms of chain cable, weighing 15,000 pounds. When tbe buoy was picked up, it was found that tbe chain cable had become unshackled, or had parted, near tbe anchor, for about 60 fathoms of chain was still appended to the log raft. This had been dragged by the ship across the bay to a place less than one-fourth of a mile from the north shore, where the depth of the water is only about 50 feet. At that place the chain dragging on the bottom must have held the ship’s head so that the wind would make her siring shore*350ward, and, allowing for the slope of the beach, there could not have been much water under her stern. The night of November 2d was dark and stormy. There was a heavy rainfall, and a southwest gale prevailed during most of the night, with frequent squalls of great violence. The condition of the weather is established beyond question by the testimony of well-known citizens, who have no interest to induce them to give false testimony,- and who have had lifelong experience in battling with the elements upon the ocean. Their testimony is corroborated by reports of the storm published next day in the daily papers, by the fact that the ship dragged the buoy and 60 fathoms of chain across the bay, by the conduct of the captain of the Sir Robert Fernie in calling for assistance, by the record of the ship’s log, and by the record of the United States weather station at Tacoma, which shows the velocity and direction of the wind during the night, as follows:



In such weather the water would necessarily be rough, and the testimony shows that the doors of the engine room of the Fairfield had to be kept shut to keep the water which was breaking over the sides of the steamer from flooding the engine room. And yet in the face of these incontrovertible facts the captain of the Sir Robert Fernie and his subordinate officers and the seamen whom he called as witnesses have endeavored to minimize the merit of the services rendered by the libelants by swearing that the weather was fine, with only light breezes with occasional puffs, which amounted to nothing, and that there was no sea on; Oapt. Cannon himself going to the extreme of absurd prevarication by swearing that at about 2:30 a. m., when the ship was finally brought to a place of safety, and moored, there was no wind, and the water was smooth as oil. The testimony of these witnesses appears to be so untrustworthy that I reject it entirely as to all matters in which they contradict other witnesses. During the fiercest part of the gale — about 9:30 p. m. — the ship was discovered to be drifting, and as soon as practicable the captain dispatched a boat’s crew to request the Fairfield to come to his relief, and at the same time blue lights were burned as a signal. Those on board the Fairfield responded with commendable promptness, not waiting to send for the engineer, but went out in the gale as soon as sufficient steam could be made, arriving alongside of the ship on the weather side between 10 o’clock and 10:30. Instead of taking, the towline which the tug was ready to pass on board, Capt. Cannon requested that the tug come alongside, and that her captain should come on board his ship for consultation. As the result of the consultation which was held, more blue lights were burned as a signal of distress, and the ship’s boat crew was again sent ashore, accompanied *351by the mate of the tug. for the purpose of securing another tug, because Capt. Cannon was excited, and he did not have confidence that a tug of the Fairfield’s capacity would be able to save his ship, which, was then being driven broadside before the southwest gale towards the northern shore of the harbor. The ship’s yards were then braced around to point towards the wind, and the tug, short-handed as she was, the mate, engineer, and deckhand being absent, undertook the heavy task of pulling the ship's head to the wind, and towing against it. To watch the towline, steer the tug, direct the movements of the tug and the ship, work the engine, and stoke the furnace, the captain, fireman, and boy on board the Fairfield all had to do double work, and the engine and boiler of the tug were severely strained by the (‘Forts made to increase her power to the utmost. The evidence shows that to prevent the loss of any force the safety valves were screwed down, and the pressure of steam was raised considerably above the full limit specified in the tug’s certificate of inspection, in consequence of which considerable expense was incurred afterwards, in readjusting the different parts of the engine, and for new bolts and rivets and repairs to the boiler. By the utmost exertions of the tug she was able to hold the ship from going ashore, and when the wind moderated she managed to pull her some distance towards the southern shore, but (luring the succession of squalls which were encountered the tug and her tow were frequently driven astern. After considerable delay the ship unshackled her cable from the buoy, and when the wind moderated — after 1 o’clock — the tug succeeded in towing her back to a mooring near the coal bunkers on the southerly side of the bay. When the worst part of the struggle was passed, the ship’s boat returned, having been unsuccessful in finding another tug in condition for immediate service, but she brought the Fairfield’s engineer, who then relieved the exhausted fireman. Considering the state of the weather and the disabled condition of the Bir Robert Fernie, without the means or the men to safely handle her anchors, I consider the probability so strong that it amounts to certainty that she would have been driven upon the beach if she had not been saved by the exertions of the Fairfield and her crew; and, loaded as she was, the consequence of being cast upon the beach in the storm would necessarily have been quite serious. If she had escaped the danger of striking on rocks, still the incline of the beach would have caused her to list over towards the wafer, if she had been driven on broadside, or, if otherwise, one end would have been depressed, and in either position the incoming tide would have filled her with water, and ruined her cargo, before adequate appliances to lift her could have been obtained, tinder the most favorable conditions which could be expected, she would have been obliged to meet heavy bills for expenses of surveys, unloading, lightering, reloading, and probably docking. For being saved from such peril, Capt. Cannon offered the captain of the Fairfield as recompense the sum of $30, which being declined the offer was increased to $50; and when the answer was. filed in this action $200 was deposited in court, which the answer alleges is reasonable compensation; and after this suit had been commenced an agent of the firm which loaded the Bir Robert Fernie *352sought an interview with the captain of the steam tug, and made a tender of his good offices in arranging a compromise, in which he expressed disapproval of the niggardly offer which had been made by Oapt. 'Cannon, and expressed his own idea that $250 would be reasonable compensation, and he has testified in this case that Capt. Burley assented to that proposition. It is obvious, however, that, instead of really assenting to his statement, Capt. Burley did nothing more than decline to give it serious consideration. One part of the defense in the case is founded upon the claim that the services of the Fairfield were rendered in pursuance of a contract made during the afternoon preceding the occurrences narrated. The evidence shows that Capt. Burley did offer to tow the Sir Robert Fernie to a different mooring buoy without making any charge therefor, which offer was declined. Capt. Burley also at the same time promised to come to the relief of the ship during the night if his assistance should be required, and also promised that he would not make any unreasonable charge. Capt. Cannon himself does not pretend that any definite arrangement was made by which he retained the Fairfield in his service during the night, or became obligated to pay any sum for her services, unless, in case of an emergency, he should call for her to come to his relief. This shows that there was no contract binding upon either party, or which can stand in the way of the libelants’ claim for compensation for a salvage service. I find from the evidence that the libelants, with promptness and courage, exposed themselves and their vessel to hardship and peril in the endeavor to rescue the Sir Robert Fernie and her cargo, and their efforts were in the highest degree successful. The value of the property saved is a large amount, compared with which the amount awarded to the libelants as their compensation is inconsiderable. The time during which the libel-ants were engaged in the service was something less than five hours. Considering this fact and all the circumstances developed in the evidence, and not particularly mentioned, as well as all the facts which I have mentioned, I regard as reasonable compensation, and therefore award, to the libelants the following sums, viz.: To the owners of the Fairfield, $3,000; to Captain Burley, $800; to Arthur Thompson, the boy, and Joseph Herbert, the mate, each $400; to Oscar Lawrence, the fireman, $500; and to George A. Kingsbury, the engineer, $200.